DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on (9-19-2022) is acknowledged.  The traversal is on the ground(s) that for a thorough and complete and proper search would encompass a search of the non- elected. This is not found persuasive because as detailed in the restriction requirement on (9-8-2022), the two inventions did not make a unique contribution to the preexisting art of Murakami et al. (JP-2007/204,299). Consequently, the requirement is still deemed proper and is therefore made FINAL.
                                                                           DrawingsThe drawings are objected to under 37 CFR 1.83(a) because they fail to show the sandwiching the release sheet between PET film, and vacuuming packing the release sheet on a stainless steel sheet as described in the specification. In addition, the table with the maximum profile height found in (Pg. 25) of the instant application, should be provided, as a separate image to be included within the figures. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                                                          Claim Objections
Claims 1-8 are objected to because of the following informalities: 
As written the claim is hard to discern the order for the production method, and where certain parameters may be applied. For instance the claim could read, An oriented ceramic sintered body production method comprising: First (a) a step of preparing a ceramic compact before firing into an oriented ceramic sintered body; and Second (b) a step of obtaining an oriented ceramic sintered body comprising the steps of sandwiching the ceramic compact between a pair of releasing sheets, then placing the ceramic compact and the releasing sheets in a hot press firing furnace, and finally hot press firing the ceramic compact while applying a pressure by a pair of punches through the pair of releasing sheets…, etc. As shown, further declaring the order and where certain parameters are applied in the method better establishes clarity. For instance, is the isostatic pressure of 200 kg/cm2 a parameter for the hot firing or a separate isostatic pressing?
Additionally, as written it is unclear if the “wherein” section relates to the rest of the claim due to the fact there is no active step of sandwiching the release sheets between PET film nor an active step of vacuum packing the sandwich structure on a steel sheet. Appropriate correction is required.
                                                     Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Currently, claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Currently, the specification recites the same language as the claim but it is considered non-enabling because one of ordinary skill in the art would need to perform undue experimentation to determine if the claimed limitations would be sufficient to result in a useful releasing sheet as the specification describes different potential materials for the releasing sheet and multiple ways of potentially forming the material into a sheet. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Currently, it is unclear how the “wherein” section relates to the rest of the claim due to the fact the step of sandwiching recited in the claim is placing a ceramic between the release sheets and it’s not clear if that’s done while the releasing sheet is between PET film at the time. Further the body of the claim does not recite any step that could include vacuum packing or a steel sheet. If these are steps of forming the releasing sheet then it is unclear how they limit a process for making an oriented ceramic sintered body. Further it is unclear if the implied steps are required to be formed or if any sheet with the claimed maximum profile height would be sufficient. If the claimed process is intended to be limited by the method of forming the releasing sheet then the steps need to be positively recited in a manner that actively impacts the rest of the claimed method.
                                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taiji Nishikawa (JP-2009,132,602) teaches a method of producing, with high productivity, a graphite film having less variations of flatness, thickness and thermal diffusivity
Morimichi Watanabe (JP-6,490,881) – This is applicants own work and shares a priority date with the instant application. Consequently, it is not considered prior art. However, its claims are similar and thus relevant to that of the instant application. (Claim 1) requiring (A) preparing a ceramic green body before firing into an oriented ceramic sintered body; (B) The ceramic molded body is interposed between a pair of mold release sheets and disposed in a hot press baking furnace, and the ceramic molded body is hot pressed while being pressed with a pair of punches via the pair of mold release sheets Obtaining an oriented ceramic sintered body, A process for producing an oriented ceramic sintered body containing The release sheet is sandwiched by a PET film having a thickness of 75 μm and a surface arithmetic average roughness Ra of 0.03 μm, and then mounted on a stainless steel plate having a thickness of 10 mm and a surface arithmetic average roughness Ra of 0.29 μm. And the maximum sectional height Pt of the sectional curve of the surface on the opposite side to the stainless steel plate side after
  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741